PER CURIAM.
The appellant seeks review of an order denying her motion to dissolve an injunction and/or lis pendens. On the undisputed record before us, we cannot conclude that the order constitutes an abuse of discretion. See Georgia Banking Co. v. GMC Lending Mortgage Servs. Corp., 923 So.2d 1224 (Fla. 3d DCA 2006); Vargas v. Vargas, 771 So.2d 594 (Fla. 3d DCA 2000); Castillo v. Vlaminck de Castillo, 701 So.2d 1198 (Fla. 3d DCA 1997); Chiusolo v. Kennedy, 614 So.2d 491 (Fla.1993). Accordingly, we affirm.
Affirmed.